                                   Case 2:18-cr-00003-JPJ-PMS Document 682 Filed 01/27/20 Page 1 of 3 Pageid#: 3570

                                                                                                                                                                                                                                                                                    CLERK'
                                                                                                                                                                                                                                                                                         S OFFICE U.S. DISTRICT COURT
                                                                                                                                                                                                                                                                                            AT ABINGDON,VA
                                                                                                                                                                                                                                                                                                 FILED
    .                ,-               .       A z.                  :.-r.- .* ..q w- ..'                   &                                  >       q<.
                                                                                                                                                        -                                 .. J
                                                                                                                                                                                             .H -
    '
             .           J v k                                    ...
                                                                        .
                                                                                '.
                                                                                . ,
                                                                                    .            %j ) - '.'
                                                                                                          .
                                                                                                          -'W.
                                                                                                             1 ' '/' l/                                                                                                                                                -. .--                                                                                     g2g.-..
                               -
            '                                                                 ..
                          eA
                           N. anhx.
                                 .                                         s*'
                                                                             ..
                                                                             f 4-af.- 'q ..'' k
                                                                               x                                                                  .. .' .
                                                                                                                                                       w.d*'R-
                                                                                                                                                            ''
                                                                                                                                                            .                    .
                                                                                                                                                                                      '
                                                                                                                                                                                                 o-
                                                                                                                                                                                                 :z
                                                                                                                                                                                                  '                                                                                                                     '
                                                                                                                                                                                                                                                                                                                  JULIAc,
                                                                                                                                                                                                                                                                                                                        jn LEv, .ERl
                                                                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                  '
                                                                                                                                                                                                                                                                                                                        t  '
        ' #-*.
                     4.
                      - (I
                         .'1,
                            '?-.. .. .* -,'
                                          :
                                          .aa
                                            m-'
                                              r
                                              m/w..                                                                                                              .
                                                                                                                                                                     -                                                                                                                                            BfJ              .                     '                                              .'


        @                t,                                                           *.x.., :'
                                                                                              ...                  .           '2:::**                                           '                                                                                                                                                                                                                     '
         '   N                        .                               1. ,                   .;                                 ./*1                   .- >- .. .
                                                                                                                                                       k                                     .        ,                                                          ...               w'         za v-           .           .,         .
             t . (j4                                                                 ='                                . ?'x                           .. j
                                                                                                                                                          g,;. * .
                                                                                                                                                            .                                                                                          <w. '
                                                                                                                                                                                                                                                           ,.g . '
                                                                                                                                                                                                                                                                 F'..,
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     -vy..
                                                                                                                                                                                                                                                                         t,..s


        .                                                                                                                   me. wz                   œh&
                                                                                                                                                       :                                     f.                     G
                                                                                                                                                                                                                    . *             .            z'-.                   /.
                                                                                                                                                                                                                                                                         -'-                     v. .
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                      < , .=-
                                                                                                                                                                                                                                                                                                                           .u . '            .
                                                                                                                                                                                                                                                                                                                                                 .



                                                                                 .
                                                                                                 ..
                                                                                                               .                                  j, ) '.                            .a      ' J.
                                                                                                                                                                                                ; .                   /.                 l'
                                                                                                                                                                                                                                               ?                  -.         ,.-
                                                                                                                                                                                                                                                                                . .         .1                                     >.-                   . .                                                     .


'                                                                                                                                 '
                 C                   .( ê z                            j
                                                                       - -'                           (
                                                                                                           ' m u .a ' *'                               .,                .
                                                                                                                                                                             M
                                                                                                                                                                             .-kr ' 7             .
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                        &'--           ,'z                  z J+g.' v ' ap                                                           2o                   z.
                                                                                                                                                                                                                                                                                                                                                                           '-./-'f'7=-<
                                      ?.
                                                                                                                                                                             '
                                                                                                                                                                                                              /     l                    '                                   /
                                                                                                                                                                                                                                                                             $                                                                                e
        /<                           .                                u                                                                                                                  *                            '                 .                                                                 y                                          .                            J'
                                                                                                                                                                                                                                                                                                                                                                                   /
                                                                                                                                                                                                                                                                                                                                                                                   *                        #
            h'.y .z'./                                                                            ,/'                             '                                  '                       l                 ,               z                                 '                            /! ' ,                      xz '
                                                                                                                                                                                                                                                                                                                             i;                               z'
                                                                                                                                                                                                                                                                                                                                                               /                 t. ., '
                                                                                                                                                                                                                                                                                                                                                                              'p..     ;'+4W
                     û                                                                                e                          .
                                                                                                                                                                                                                                                       t                                                                                                                                                L--
        .                          #
                                   '                      .--.                       '>      .                         . .( .,-                                                  . .. . c                                       & s.                                     .6 g                                         .                  .                          -
                                                      .                                                                                                                                                       -                                                                         g.*
                                              . '                                                r ,                                 .                                                                k'                                  '                        p                    .                     J                                                                a.J *
                                                    z
                                                    . n zz, ,                                             rx.               f ?
                                                                                                                              -                             /                                                                                                                 .                       ',                  . ;
                                                                                                                                                                                                                                                                                                                            ..--                                          ..
                                                                                      .. j                                                                                   '                        '                    x'                          .                                                          @                                                                    w'          .
                                                              ,6 &                   z',                               x'
                                                                                                                                                            r                                    zI
                                                                                                                                                                                                  ,               t'.>'
                                                                                                                                                                                                                                                                       h.,z.e                     ,.-.                            ..v?                   . g
             ,                                        u                                                     .                                                                                                                                                           --                                                                                                .

    .                â 1- ,at
                            . l9                                           ) J'yj ;                                                                  'f              z'r                     '
                                                                                                                                                                                             *
                                                                                                                                                                                             // zp                         .                                                                  -#                          . J ' zf'
                                                                                                                                                                                                                                                                                                                                  .                                  K                  .
                              , /.'; b                                               .t.,,                                                                                       .,
                                                                                                                                                                                  - p.
                                                                                                                                                                                     z.. .                                                                  (>#.                   .              g
                                                                                                                                                                                                                                                                                                 . .                          <     -a- -
                                                                                                                                                                                                                                                                                                                                        '.
                                                                                                                                                                                                                                                                                                                                         -). -                                    c               '.
                                                                                   - e'.I                          y -.                                         . e.                                                            ,4 .                                                               2
                                                                                                                                                                                                                                                            .
                                     t.       /                                                                                      f#                                  y'
                                                                                                                                                                          'l ' ' .,,,                                                              ,                                          .                           <.'                                             $
                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                              ggl
'                                                     .                                           .
                                                                                                           .            .
                         ' k,                                     e.e '                          A                  'zex'                    .'      ..                              )>)
                                                                                                                                                                                     .                    z'            -1.
                                                                                                                                                                                                                          -
                                                                                                                                                                                                                          ..
                                                                                                                                                                                                                           .,-
                                                                                                                                                                                                                           /'  a
                                                                                                                                                                                                                              Ab                       . -r                                        ,-     e ..-
                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                               ..                                .                  R) 4
                                                                                                                                                                                                                                                                                                                                                                    .- *                         z .> '
                                                                                                                                                                                                                                                                                                                                                                                                a-
                                                                                                                                                                         .               .                .                                                 4                      ..                                               .

                         #'l                                                   '                                                      J                / ,
                                                                                                                                                         -e ,,                                                                 - 'p                         ,-                                                         zy . .,k'                                    ,              '
                                                                                                                                                                                                                                                            fz, ,# I..g.,                             .
                                                                                                                                                                                                                                                            ,
                                          .
                                                                                 ;                                                ,/         ,               ;,                      .                        , ..                                                                                            , ;                        ...             ,A
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                    ,#.
                                                                                                                                                                                                                                                                          ,                                                                                                                 .
                                                                                                                '                                                    .
             J                        z ,''                       '.'              :;            ,+ . y                                          .
                                                                                                                                          , .l..''                                   /'/                                    ' . .,r',.e i>*'           -               .. ..z                     #           u                     .<k
                                                                                                                                                                                                                                                                                                                                      '--*NJ
                                                                                                                                                                                                                                                                                                                                      :                  -'              .             .--.
                 ,
                     *.$'                 l '                 z.
                                                              ,
                                                                           z       ,.,,' '                                           z                ..
                                                                                                                                                       e,'           0..                                                           > . . ',j                                       .l z/                      -                          :
                                                                                                                                                                                                                                                                                                                                         J               . -z                                    .; -..
                                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                              'k
                     '
                                          .#koz
                                                                                                                                                                                                               v -.                      pew                                       l
                                                                                                                                                                                                                                                                                   r
                                                                                                                                                                                                                                                                                   '                              <.                             ,
                                                                                                                                                                                                                                                                                                                                                 -
                                                                  r-/,) .J,
                                                                          ' e.'* .t// .
                                                                                      1k                                                              Iz: e                                               ..X
                                                                                                                                                                                                                                                           ,k.                                                                                   .
                                   7'
                                *! f.                                                                                                                                                                 z. *e
                                                                                                                                                                                                          ' ''                      *'                                  .   1            .'                -'             # ;.
                                                                                                                                                                                                                                                                                                                             *t ..'
                                                                                                                                                                                                                                                                                                                                  e' .-. r.l                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                .2
                                       a
                                      lt '  z.'- -
                                         N' '
                                                                                        a.
                                                                                             /             '               - . &o
                                                                                                                                                                         #
                                                                                                                                                                                      -<
                                                                                                                                                                                                      ..
                                                                                                                                                                                                          g                .
                                                                                                                                                                                                                                     . 4,   .
                                                                                                                                                                                                                                    , - Z ..,                                               ,.    .               .                      ., ..-
                                     '
                                     '
                                       ,              '           '
                                                                      #A       f.z    '                   t x'                                       ' .,y.zy'.g;                                              . ,- .rg.m                              ),               *                / *, .e'                     -e''           z'.
                                                                                                                                                                                                                                                                                                                                       v. .                    / , .. '                           e
                                                                                                                                                                                                                                                                                                                                                                                                  ''-'
                                                                                      a,                           #z                                                                                                   .                                                                                                                                                                          .

                                          .
                                               w..u                                                                                                                                          J                .>'
                                                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                                   Uz
                                                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                                                                                        J
                                                                                                                                                                                                                                                                                        #
                                                                                                                                                                                                                                                                                                                                         .*
                                                                                                                                                            ,                                                                              .
                                                                                                                                                                                                                                                                            p e                                                                                   .y..                                      ..
             /z* .
                 K'.#                                                          y-.
                                                                                 #G'                               .
                                                                                                                   k                                                 '. 4* .4*
                                                                                                                                                                             ,                                        *                          yg,
                                                                                                                                                                                                                                                   ;                    ,..'                p!            '                        .z
                                                                                                                                                                                                                                                                                                                                    .&                                                          l
                                                                                                                                                                                                                                                                                                                                                                                                ,/t z
             %                        ; <.                    $                                                                ..                                    ;                                                                         .                                                                               *                                                                       -œ
                                                          *
                                                          .                                                             '                    z                               #                                                                                                          '         '                                                                               '-                   *
             *                     j.                             t ze-       ryt
                                                                           .. ,                                     j-
                                                                                                                    ,                             vza.
                                                                                                                                                                             ,

                                                                                                                                                                                                  '- , ;
                                                                                                                                                                                                 z-    .                                       a                 và
                                                                                                                                                                                                                                                                 -          j
                                                                                                                                                                                                                                                                            z           a         ,  , zy .
                                                                                                                                                                                                                                                                                                    ,g;   ,
                                                                                                                                                                                                                                                                                                            vy
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                 ..                               v z
                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                    .,
                                                                                                                                                                                                                                                                                                                                                                                     -
                 - .                                                                                                                                                                                                                    k....z                                                            .----,
                                                                                                                                                                                                                                                                                                               -.                                                 ,-.-'
                                :'              z         i' !                       ..r'>                                 f                               -..                                                                  #                                                                     .       .                          6
                                                                                                                                                                                                                                                                                                                                                                                  ,

                                                  z, .                         .                          . . ,...- ..                                                                            4               a        r.                                           @                                                 .                      .                z:
                                                                                                                                                                                                                                                                                                                                                                   Jz             .
                                                                      '

                         - /
                                                   .
                                                  - '                      '
                                                                                ..      .
                                                                                                  J
                                                                                                      -
                                                                                                                    I
                                                                                                                                         ,    g .,-
                                                                                                                                              ! :                                            '    ''.'            z         .
                                                                                                                                                                                                                                   . -. e'
                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                        ,          y  y     g <...                                       ) - y.      .                            ,
                                                                                        .                                                                                                                                                              z' z,
                                                                                                                                                                                                                                                       ..                          :
                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                   ' t e-..                                               >A                         ../ ,                       .A'

                                                                      .                                                                      !(
                                                                                                                                             ' 7. .zd' /jp, K
                                                                                                                                               r       .    .
                                                                                                                                                                                                                      !.                                                    z . . ....                                                                    ; ,.. ,                  '
    .        .                        q                               . z'                       .                     p                         . ,z .     ..                                                                 ,' r .
                                                                                                                                                                                                                                    z                                         . u                                     .   . p< w,                                             .
                                    Case 2:18-cr-00003-JPJ-PMS Document 682 Filed 01/27/20 Page 2 of 3 Pageid#: 3571




'
                                                                                                                                                                                                                                                                                                               )                                             '
                    '                      uw- -                       .            2                                                         J                                       q-                                ,                                  . .w.                     .                         / e                                                                        .                                  /
                                        :'
                                       .1
                                         KN                                .       .        ?).
                                                                                              'r' '             xz .w .                                '                                  /    p              a        r                      .                ,         . .e, . (zz                              's J                                       ./ ,.                       . ,.r ..                       ,
                                                         ..                           4.                a                                     e                         t'                                         '         'f',e''                                             çe                   .                                                                                               -                                             ?
                #' y                        ''      ?     .                          m-                         ..                                      x.           .'.Z                                          .
                                                                                                                                                                                                                   , ..                    ' .                 y                          .'               ''                            p . ,'*.,                              .v' -/                . .                         4.g r'
                                                                                                                                                             r                                l                                                                                                                                                                                                            o a-
                                                                           .        .
                                                                                                t
                                                                                                                      .                                                                                                                                              .                                 .       W             -                xe             y.                     ye                      .                                  '.
                    .
                        j ; p .,,
                                .
                                y *'                                                            ' '
                                                                                                  r r . e-- ;
                                                                                                  F                                                                          y,                           z  s , . ; . ,x v    .                                                                                     N . : .,
                                                                                                                                                                                                                                                                                                                            -x .. . ,                                                                      d                 .
                                                                                                                                                                                                                                                                                                                                                                                                                             , i..-
                             i                                                                                *                                                                                                              z   y sz
                                  u                                                               a l . .                                                                    ez'                          y/ /              ,      .                                                                                     y.      .v.z..e
                                                                                                                                                                                                                                                                                                                                       ry                                                             ..x -/                                .4
                             ..<                >                 r #' '.' z. :,                  .
                                                                                                                                                                 $
                                                                                                                                                                 w                         -.                                             ,J
                                                                                                                                                                                                                                           %
                                                                                                                                                                                                                                            ,              .
                                                                                                                                                                                                                                                                    zV                        j '
                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                e                                                                                                         / .....
                                  /'
                                   S                                                            ,                     -r   /                       Z        g                                             #        .                                                                                  z              jj.
                                                                                                                                                                                                                                                                                                                       .                         j .                                     ,                .   ...
                             ?              -                J <.                                   .           :
                                                                                                                .>                  .                  .                     .                    j                         '                 ..,jj                                                                  ,sw                         .
                                                                                                                                                                                                                                                                                                                                                                                a:### p                                                        .
                                                                                                                                                                                                                                                   /                                                                                                             '
                                   .. 1                            e.                       ,                                                                                                                     /                                                                          .                                                                       z                    .! ..-,-'                                        .. /
                                                                                                                                                                                                                                                                                                                                                                                                                                              -,
                                                                                                                                                                                                                                                                                                                                                                                                                                               /
                    r             z                  r                                   ..         ty. , .                                                 &* x
                                                                                                                                                               .-                     .               ,. ,e'                                           . .,                  .                         .               .. .<..y ,>                                              .                     .        . ,                    ...z
                                                                                                                                                                                                                                                                                                                                                                                                                                               x,
                                                                   .                                .                                                                                                                                 .                                                           r                                                                                                                                        -
                                                                   V                                                                                                                                                                                                                          '* '                                                   ''
                    lk ..          ''
                                    .!
                                     ...                      Q . e Ix                                                     '                                                                                 .          lJ
                                                                                                                                                                                                                       d;''                                                                                                                                              dI1'                                 , . . x
                                                                                                                                                                                                                                                               jl                                                                                                                                                   y
                                                                                                                                                                                                                                                                                                                                                                                                                             xja . .;
                                                                                    .a-
    .       -   1
                $                                   ;y'                -                =                                                          . j,/r ./                          jj                  ...            .                    z'
                                                                                                                                                                                                                                               yl                    zjye                                          -;i                                   .       #                      - .. ,#'                j
                                                                                                                                                                                                                                                                                 .


                                                                               1*
                                                                                '                                                                                                                                                                  f'                                                 *                                                              ' '
                                       .                           . ..                         o.              'T        ! J- . .k'
                                                                                                                                   --.'                                               '
                                                                                                                                                                                      $-'t                    àe
                                                                                                                                                                                                               .@'
                                                                                                                                                                                                                 -                    '2e'
                                                                                                                                                                                                                                        K '                                 zZJ       'Aez '
                                                                                                                                                                                                                                                                                           '/ .              ?                                                                                        . '                                          .
                                            ,                                                                                                                                                                                                              .                      . .        ;            fm
                                  ,I(r
                                     lf$                                           ..7q
                                                                                      u .-.                 .              .
                                                                                                                           r                                     ..
                                                                                                                                                                  .               .-                               ,         '                     ..                            .t
                                                                                                                                                                                                                                                                                  ,..,- .,-q #./. . g.'
                                                                                                                                                                                                                                                                                                      )z..
                                                                                                                                                                                                                                                                                                         '!-                                                                                      .-., ' . '
                                                                                         $'                               z,,       .          .                                                                                  . ;                                    ..                                                                                      y/.
                                                                                                                                                                                                                                                                                                                                                                   z                                  .
                        '1 ' e'                                                          7 ,:                       - ''.-*
                                                                                                                    *                                                        e..
                                                                                                                                                                             ,                                         % 'q                                         ,#                                     .. ,' ,'                                                                          ! '...
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                  ,                              Z ,                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                            .                                                                            .
                                                              .                     .                                                                                                                                                                  .                    a                     .y                $p g                                                                                        j;           x.. '
                                                                                                                                                                                                                                                                                                                                                                                                                             W
                                         ' N* ..
                                       ,. .
                                               '                                                                     ,/
                                                                                                                      r.'1. <' .                                  l .J #'-
                                                                                                                                                                 1.
                                                                                                                                                                         'g.
                                                                                                                                                                           = . *.'/:.--
                                                                                                                                                                                      #t/' 1
                                                                                                                                                                                           h                                                                                                      ' ..
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                     j*)
                                                                                                                                                                                                                                                                                                       .                                 - :                         '.
                                                                                                                                                                                                                                                                                                                                                                      k
                                                                                                                                                                                                                                                                                                                                                                                          NC-,
                                                                                                                                                                                                                                                                                                                                                                                          '  ' 4 . . ''A -.
                                                                                                                                                   i                                                                                                                                                                                          G1                                    .
                                                              .                                                                                                                                                                                                                                                                           C.J
                                                                                                                                                                                                                                                                                                                                                                         m. 4%j -g .. .
                                                                                                        z                                                                                                                                                                                                                                                                                                                        .
                                                                                        ;                                  >              .   ;
                                                                                                                                              '              ...4                     e       ?
                                                                                                                                                                                              y           .             ,
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                  )
                                                                                                                                                                                                                                                  .1 p .            m    j?g                          r                      .gez:
                                                                                                                                                                                                                                                                                                                                 . ..                                                                                                       g...,e'-.,s
                                                                                                                                                                                                                                                                                                                                                                                                                                         r x.
                                                                                                        Kï
                                                                                                                .                                                                                                                          .                                                  /                        .
                    '   .                   .                  ).klrez4.                 ' .--,                                                    p'        J
                                                                                                                                                             ,
                                                                                                                                                                         . <.ï
                                                                                                                                                                             .
                                                                                                                                                                             .                                    p.
                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                   x) ;               t?--. t#                 ;
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                       ;  . .
                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                               .v                                ,?;ye .êu
                                                                                                                                                                                                                                                                                                                                                         -.v
                                                                                                                                                                                                                                                                                                                                                           )*qp                          4.
                                                                                                                                                                                                                                                                                                                                                                                          tjr         :-. ../#'
                                                                                                                                                                                                                                                                                                                                                                                                                             y.
                                                                                                                                                                                                                                                                                                                                                                                                                                            .-
                              .        #'                                                                                                                            .                            .                     .
                                                                                                                                                                                                                                                       t:y
                                                                                                                                                                                                                                                         >
                                                                                                                                                                                                                                                         -.
                                                                                                                                                                                                                                                          '                          &'                                  j
                                                                                                                                                                                                                                                                                                                         r
                                                                                                                                                                                                                                                                                                                         p
                                                                                                                                                                                                                                                                                                                         -z-
                                                                                                                                                                                                                                                                                                                           j
                                                                                                                                                                                                                                                                                                                          -j.
                                                                                                                                                                                                                                                                                                                            l                                                                             jr
                                                                                                                                                                                                                                                                                                                                                                                                           .                 a
                    -.
                     j.
                      y1r                           !                  /           z
                                                                                   . 4 J .1<1: '' .. ;
                                                                                                     .'
                                                                                                      -q,g er
                                                                                                            e
                                                                                                            1.                                                                                                                            .       /
                                                                                                                                                                                                                                                  = .                                r                     ,                                  .e' y.'7 .                                     >/r
                                                                                                                                                                                                                                                                                                                                                                                               * .'-                 '       '


                                                     .             .           J                                      œ                   '                 .'                   / 4.                              .          .                            u.               ..                                                                            .e
                        f !4                                  AVt                               #.2                                                R' J                               X                                           #e'                          zT                                      X           -. .                  ,               .' . ''e                             zy
                                                                                                                                                                                                                                                                                                                                                                                             ..                     .
                                                                  +,,#
                                                                     .
                                                                     '                  -', .-                                                 >                                                                  *.              ,
                                                                                                                                                                                                                                          k,
                                                                                                                                                                                                                                          ,e                                                                                     '4           <..            ,       z .                 .'                          .
                                                t        -
                                                                                                                -
                                                                                                                f'                  .         ..                     a.                        .              .t.                             *'           '             s                    '. .                                       .:          x               .z              ,'' ,x                   . A'                . z .z
                                                                                                    .                                 &                                                   4
                    ''             .
                                       .        y'*                                         ''                                       ,
                                                                                                                                        g.                   .           .
                                                                                                                                                                                               e . 1J,                        ?           g X.,jue.                                      z                                                   #                   ..
                                                                                                                                                                                                                                                                                                                                                                  '-'.                    'K..X                 . z.'4*
                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                             v'             ,
                                                  .' ,'z                       r'                                                        A.k..r                                       ,              .                      ' .                    J                                         ,e*                                 J               .,e.M . e.                              rJ .
                                                                                                                                                                                                                                                                                                                                                                                         .                    g.z . .                              ,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                     w.
                                                          .                    e #C
                                                                                  w.                                      zp ..'                                                  Jg;:r'                                      g                    .                         j                                                                                                      .  .r         .       ,     y
                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                .                          .                                    - ,                                                                                                     .                                                                                  '                             .;
                                                                                                                                                                                                                                                                                                                                         '                                                        l                     .
                .   #.
                     . .,                                      .                                .                                                       .                         $               .
                                                                                                                                                                                                          z'       .                          .    z ...            / ..                                                 .
                                                                                                                                                                                                                                                                                                                                                                     .              . --          .
                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                 ..
                             / 'jr                        ,                         .. œ
                                                                                                                                N
                                                                                                                                                             .                                ,. *j.
                                                                                                                                                                                                                             4e
                                                                                                                                                                                                                                                               x ,-                      . '                             C
                                                                                                                                                                                                                                                                                                                         ..Z             '                   .                                                               ',
                    .
                                  f                   z!                       z                         .
                                                                                                        av                      ,                          . ..                                   %       .                                                                 yy .                       .
                                                                                                                                                                                                                                                                                                               j                                             .                       ge v z ;
                                                                   ,                                            .                                                                                 .                                           .                                                                                                                           j
                                                                                                                                                                                                      .                 .,                                                              .

                                       '
                                       #                       ' /                          f i
                                                                                              r
                                                                                              ;
                                                                                                                                              :
                                                                                                                                                   !
                                                                                                                                                   /
                                                                                                                                                   :
                                                                                                                                                   r
                                                                                                                                                   l
                                                                                                                                                   '
                                                                                                                                                             - #
                                                                                                                                                                         z
                                                                                                                                                                         '
                                                                                                                                                                                                                      ; .a
                                                                                                                                                                                                                                           J
                                                                                                                                                                                                                                           i'
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           '                            . z ,a''-e.,
                                                                                                                                                                                                                                                                                   .!
                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                   ' ,
                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                     J.
                                                                                                                                                                                                                                                                                      - z
                                                                                                                                                                                                                                                                                      /                                                          . -.y./.
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                        ,!..          ':''
                                                                                                                                                                                                                                                                                                                                                             e -- ,'e . uk  '
                                                                                                                                                                                                                                                                                                                                                                            ,                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                               *''
                                                                                                                                                                                                                                                                                                                                                  e, . .,   .
                                                     '
                                                     .                                                                .
                                                                                                                     #'              ' -.                                                         -                                                                      t            .                                                                                    z                                                                           f
                                                               '           #                                                                            z
                            /                                 *                                                                     t     v         . '.;   -,e'                               ,              y                                                                                        Z. '                                                     *                                                              <p
                                                                                                                                                                                                                      .. . *
                                                                                                                                                                                                                           .      . y '                                          .                                                                   '-                                                                         '
                                  .
                             p p.                   . .y
                                                          J
                                                          ;                        .                     J                 >.
                                                                                                                          .,                       A. ' . .
                                                                                                                                                          ,                                                              gy... p .
                                                                                                                                                                                                                                 , '.t                                       .                .
                                                                                                                                                                                                                                                                                                      y.
                                                                                                                                                                                                                                                                                                      ; .   X;                                   A           ya @*                            /                              yy y..z/
                                                          J                        eA-
                                                              .                e'
                                                                               -...e/                                                                                                                                                                                                                                            v
                                                                                                                                                                                                                                                                    j'                   t'                                                          .                    y              >                                   .
                                                                                                                -                                                                                                                 .... .            . .-.-      .
                        x i/ /                                                 z                                     ,                                                                        .                     px                             z                                                               .                                                                                                                           ,,
                                                                                                ,   ''i .                           .              ./x.              -
                                                                                                                                                                     .            .
                                                                                                                                                                                                          -8 e. .....x
                                                                                                                                                                                                                     ,k                                                              z                .?                             I                    'g.                            y.z                   ,z-
                                                                                                                                                                                                                                                                                                                                                                                                                 4zSez
                                                                                                                                                                                                                                                                                                                                         '

                        -
                                  z .e                                         e.        r .r''                 .                                                *
                                                                                                                                                                                  ,
                                                                                                                                                                                  -*'
                                                                                                                                                                                                          :                                   ,                     '
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                     .                                                                .
                                                                                                                                                                                                                                                                                                                                                             a' #
                                                                                                                                                                                                                                                                                                                                                                ..                                            , .+'          .
        .                                           tpz                                  ..                          '          .ë                                       %                .4 œ                .a
                                                                                                                                                                                                               '                                                        s                                                                                                                     .                                   .
                                                                                    4

                                            t                      .                                .                                                                              ..                     '                                            .                             .                                       .                                                  ,
                                                              4                                     (                           ..                                                                                '                                                                                                                                                                                   .
                Case 2:18-cr-00003-JPJ-PMS Document 682 Filed 01/27/20 Page 3 of 3 Pageid#: 3572




'
                                                     .           #                                                                                 v


        z                Z'          p   .   .
                                             @'                      .                 g                 .


                    .                                                             <.                     *                  .       .          .

    .                                                                        &.            '/
                         s                                                    .            .o
                                                                                            ;. )                   +.                   ep ... :   e   .
            /                    /                   *       .   .                              rJ             '                '        .
                .   #            .           .                                F                 .*                          .

                        *'                       #               ,                              ,    #       . I
                                                                                                               j        #                r


                    4        .                           .               .
